


Exhibit 10.1




ACQUISITION OF STRESS ANALYSIS TECHNOLOGIES, INC.
by
MATERIAL TECHNOLOGIES, INC.


AGREEMENT AND PLAN OF ACQUISITION




This Agreement and Plan of Acquisition (the “Agreement”) is entered into by and
between Stress Analysis Technologies, Inc., a Florida corporation (“SATI”), UTEK
CORPORATION, a Delaware corporation (“UTEK”), and Material Technologies, Inc, a
Delaware corporation (“MTNA”).

WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
SATI;

WHEREAS, before the Closing Date (as defined in Section 1.04), SATI will acquire
the license for the fields of use as described in the License Agreement which is
attached hereto as part of Exhibit A and made a part of this Agreement (the
“License Agreement”) and the rights to develop and market a patented and
proprietary technology for the fields of uses specified in the License Agreement
(the “Technology”);

WHEREAS, the parties desire to provide for the terms and conditions upon which
SATI will be acquired by MTNA in a stock-for-stock exchange (the “Acquisition”)
in accordance with the respective corporation laws of their state, upon
consummation of which all outstanding securities of SATI (the “SATI Shares”)
will be owned by MTNA, and all issued and outstanding SATI Shares will be
exchanged for Class E Convertible Preferred Stock of MTNA (the “Preferred
Stock”) with terms and conditions as set forth more fully in Exhibit E to this
Agreement; and

WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (“Code”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:




ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION



1.01        The Acquisition

               (a)        Acquisition Agreement.  Subject to the terms and
conditions of this Agreement, at the Effective Date, as defined below, all SATI
Shares shall be acquired from UTEK by MTNA in accordance with the respective
corporation laws of their states and the provisions of this Agreement and the
separate corporate existence of SATI, as a wholly-owned subsidiary of MTNA,
shall continue after the closing.

               (b)        Effective Date. The date of execution of this
Agreement shall be the “Effective Date.”

1.02        The Consideration.

               a)         On the Closing Date, MTNA shall acquire the SATI
Shares and shall issue 50,000 Preferred Shares to UTEK, which Preferred Shares
shall have a face value of $975,000.

               b)         At any time after twelve (12) months from the Closing
Date, UTEK shall have the right to convert part or all its Preferred Shares into
restricted common stock of MTNA on the terms and conditions set forth in the
Certificate of Designation attached hereto as Exhibit E (the “Certificate of
Designation”).





Page 1 of 21



--------------------------------------------------------------------------------





               c)         The IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, attached
hereto, instructs the Transfer Agent to effectuate UTEK’S conversion of the
Preferred Shares. 

1.03        Effect of Acquisition.

               (a)        Rights in SATI Cease. At and after the Effective Date,
UTEK shall cease to have any rights as a shareholder of SATI.

               (b)        Closure of SATI Shares Records. From and after the
Effective Date, the stock transfer books of SATI shall be closed, and there
shall be no further registration of stock transfers on the records of SATI.

1.04        Closing. Subject to the terms and conditions of this Agreement, the
Closing of the Acquisition shall be the date of the last executed signature
affixed to this Agreement, but in no event later than January 31, 2007 (the
“Closing Date”).

1.05        License Agreement.  SATI is a party to the License Agreement.  SATI
represents and warrants that, prior to the date of this Agreement, it has paid,
in full, the Signing Fee to Isis Innovation Limited (“IIL”) under Section 8.1 of
the License Agreement.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES



2.01        Representations and Warranties of UTEK and SATI.  UTEK and SATI
jointly and severally represent and warrant to MTNA that the facts set forth
below are true and correct:

               (a)        Organization. SATI and UTEK are corporations duly
organized, validly existing and in good standing under the laws of their
respective states of incorporation, and they have the requisite power and
authority to conduct their business and consummate the transactions contemplated
by this Agreement. True, correct and complete copies of the articles of
incorporation, bylaws and all corporate minutes of SATI have been provided to
MTNA and such documents are presently in effect and have not been amended or
modified.

               (b)        Authorization. The execution of this Agreement and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement have been duly authorized by the board of directors and shareholders
of SATI and the board of directors of UTEK; no other corporate action by the
respective parties is necessary in order to execute, deliver, consummate and
perform their respective obligations hereunder; and SATI and UTEK have all
requisite corporate and other authority to execute and deliver this Agreement
and consummate the transactions contemplated by this Agreement.

               (c)        Capitalization.  The authorized capital of SATI
consists of 1,000,000 shares of common stock with a par value $.01 per share. At
the date of this Agreement, 1,000 SATI Shares are issued and outstanding as
follows:





Shareholder

Number of SATI Shares

  

UTEK Corporation

  Total

1,000

1,000

All issued and outstanding SATI Shares are currently owned by UTEK, have been
duly and validly issued and are fully paid and non-assessable shares, and have
not been issued in violation of any preemptive or other rights of any other
person or any applicable laws. SATI is not authorized to issue any preferred





Page 2 of 21

--------------------------------------------------------------------------------





stock. All dividends on SATI Shares which have been declared prior to the date
of this Agreement have been paid in full. There are no outstanding options,
warrants, commitments, calls or other rights or agreements requiring SATI to
issue any SATI Shares or securities convertible, exercisable or exchangeable
into SATI Shares to anyone for any reason whatsoever. None of the SATI Shares is
subject to any charge, claim, condition, interest, lien, pledge, option,
security interest or other encumbrance or restriction, including any restriction
on use, voting, transfer, receipt of income or exercise of any other attribute
of ownership.

               (d)        Binding Effect. The execution, delivery, performance
and consummation of this Agreement, the Acquisition and the transactions
contemplated by this Agreement will not violate any obligation to which SATI or
UTEK is a party and will not create a default under any such obligation or under
any Agreement to which SATI or UTEK is a party.  This Agreement constitutes a
legal, valid and binding obligation of SATI, enforceable in accordance with its
terms, except as the enforcement may be limited by bankruptcy, insolvency,
moratorium, or similar laws affecting creditor’s rights generally and by the
availability of injunctive relief, specific performance or other equitable
remedies.

               (e)        Litigation Relating to this Agreement. There are no
suits, actions or proceedings pending or, to the best of SATI’s and UTEK’s
knowledge, information and belief, threatened, which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on the business,
results of operations, assets or prospects of SATI.

               (f)         No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by SATI or UTEK
with the terms or provisions of this Agreement nor all other documents or
agreements contemplated by this Agreement and the consummation of the
transaction contemplated by this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, SATI’s or UTEK’s articles of incorporation or bylaws, the
Technology, the License Agreement, or any agreement, contract, instrument,
order, judgment or decree to which SATI or UTEK is a party or by which SATI or
UTEK or any of their respective assets is bound, or violate any provision of any
applicable law, rule or regulation or any order, decree, writ or injunction of
any court or government entity which materially affects their respective assets
or businesses.

               (g)        Consents. No consent from or approval of any court,
governmental entity or any other person is necessary in connection with
execution and delivery of this Agreement by SATI and UTEK or performance of the
obligations of SATI and UTEK hereunder or under any other agreement to which
SATI or UTEK is a party; and the consummation of the transactions contemplated
by this Agreement will not require the approval of any entity or person in order
to transfer the Technology, the License Agreement, or any other material right,
privilege, license or agreement relating to SATI or its assets or business.

               (h)        Title to Assets. SATI has or has agreed to enter into
the agreements as listed on Exhibit A attached hereto. These agreements and the
assets shown on the balance sheet of attached Exhibit B are the sole assets of
SATI.  SATI has, and on the Closing Date will have, good and marketable title to
its assets, free and clear of all liens, claims, charges, mortgages, options,
security agreements and other encumbrances of every kind or nature whatsoever.

               (i)         Intellectual Property



> >        (1)  IIL owns the Technology and has all right, power, authority and
> > ownership and entitlement to file, prosecute and maintain in effect the
> > Patent application with respect to the inventions listed in Exhibit A hereto
> > (the “Inventions”).
> > 
> >        (2)  The License Agreement between IIL and SATI covering the
> > Inventions is legal, valid, binding and will be enforceable in accordance
> > with its terms as contained in Exhibit A.
> > 
> >        (3)   Except as otherwise set forth in this Agreement, MTNA
> > acknowledges and understands that SATI and UTEK make no representations and
> > provide no assurances that the rights to the Technology and Intellectual
> > Property contained in the License Agreement do





Page 3 of 21

--------------------------------------------------------------------------------





> > not, and will not in the future, infringe or otherwise violate the rights of
> > third parties; however, SATI and UTEK have no knowledge of pending or
> > threatened claims by, or any basis for any claims by, any third parties
> > alleging such infringement or other violation, and
> > 
> >        (4)   Except as otherwise expressly set forth in this Agreement, SATI
> > and UTEK make no representations and extend no warranties of any kind,
> > either express or implied, including, but not limited to warranties of
> > merchantability, fitness for a particular purpose, non-infringement and
> > validity of the Intellectual Property.



               (j)         Liabilities of SATI. SATI has no assets, no
liabilities or obligations of any kind, character or description except those
listed on the attached schedules and exhibits.

               (k)        Financial Statements. The unaudited financial
statements of SATI, including a balance sheet, attached as Exhibit B and made a
part of this Agreement, are, in all respects, complete and correct and present
fairly SATI’s financial position and the results of its operations on the dates
and for the periods shown in this Agreement; provided, however, that interim
financial statements are subject to customary year-end adjustments and accruals
that, in the aggregate, will not have a material adverse effect on the overall
financial condition or results of its operations. SATI has not engaged in any
business not reflected in its financial statements. There have been no material
adverse changes in the nature of its business, prospects, the value of assets or
the financial condition since the date of its financial statements. There are
no, and on the Closing Date there will be no, outstanding obligations or
liabilities of SATI except as specifically set forth in the financial statements
and the other attached schedules and exhibits.  There is no information known to
SATI or UTEK that would prevent the financial statements of SATI from being
audited in accordance with generally accepted accounting principles.

               (l)         Taxes. All returns, reports, statements and other
similar filings required to be filed by SATI with respect to any federal, state,
local or foreign taxes, assessments, interests, penalties, deficiencies, fees
and other governmental charges or impositions have been timely filed with the
appropriate governmental agencies in all jurisdictions in which such tax returns
and other related filings are required to be filed; all such tax returns
properly reflect all liabilities of SATI for taxes for the periods, property or
events covered by this Agreement; and all taxes, whether or not reflected on
those tax returns, and all taxes claimed to be due from SATI by any taxing
authority, have been properly paid, except to the extent reflected on SATI’s
financial statements, where SATI has contested in good faith by appropriate
proceedings and reserves have been established on its financial statements to
the full extent if the contest is adversely decided against it. SATI has not
received any notice of assessment or proposed assessment in connection with any
tax returns, nor is SATI a party to or to the best of its knowledge, expected to
become a party to any pending or threatened action or proceeding, assessment or
collection of taxes. SATI has not extended or waived the application of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any taxes. There are no tax liens (other than any lien which
arises by operation of law for current taxes not yet due and payable) on any of
its assets. There is no basis for any additional assessment of taxes, interest
or penalties. SATI has made all deposits required by law to be made with respect
to employees’ withholding and other employment taxes, including without
limitation the portion of such deposits relating to taxes imposed upon SATI.
SATI is not and has never been a party to any tax-sharing agreements with any
other person or entity.

               (m)       Absence of Certain Changes or Events. From the
Effective Date until the Closing Date, SATI will not have:



> >        (1)    Sold, encumbered, assigned let lapsed or transferred any of
> > its material assets, including without limitation the Intellectual Property,
> > the License Agreement or any other material asset;
> > 
> >        (2)    Amended or terminated the License Agreement or other material
> > agreement or done any act or omitted to do any act which would cause the
> > breach of the License Agreement or any other material agreement;
> > 
> >        (3)    Suffered any damage, destruction or loss whether or not in
> > control of SATI;




Page 4 of 21

--------------------------------------------------------------------------------





> >        (4)    Made any commitments or agreements for capital expenditures or
> > otherwise;
> > 
> >        (5)    Entered into any transaction or made any commitment not
> > disclosed to MTNA;
> > 
> >        (6)    Incurred any material obligation or liability for borrowed
> > money;
> > 
> >        (7)    Done or omitted to do any act, or suffered any other event of
> > any character, which is reasonable to expect, would adversely affect the
> > future condition (financial or otherwise), assets or liabilities or business
> > of SATI; or
> > 
> >        (8)    Taken any action, which could reasonably be foreseen to make
> > any of the representations or warranties made by SATI or UTEK untrue as of
> > the date of this Agreement or as of the Closing Date.




               (n)        Material Agreements. Exhibit A attached contains a
true and complete list of all contemplated and executed agreements between SATI
and any third party. A complete and accurate copy of all material agreements,
contracts and commitments of the following types, whether written or oral, to
which it is a party or is bound (the “Contracts”), has been provided to MTNA.
 Such executed Contracts are, and such contemplated Contracts will be, at the
Closing Date, in full force and effect without modifications or amendment and
constitute the legally valid and binding obligations of SATI in accordance with
their respective terms and will continue to be valid and enforceable following
the Acquisition. SATI is not, and will not be at the Closing Date, in default of
any of the Contracts. In addition:



> >        (1)    There are no outstanding unpaid promissory notes, mortgages,
> > indentures, deed of trust, security agreements and other agreements and
> > instruments relating to the borrowing of money by or any extension of credit
> > to SATI;
> > 
> >        (2)    There are no outstanding operating agreements, lease
> > agreements or similar agreements by which SATI is bound;
> > 
> >        (3)    The complete final draft of the License Agreement has been
> > provided to MTNA;
> > 
> >        (4)    Except as set forth in (3) above, there are no outstanding
> > licenses to or from others of any intellectual property and trade names;
> > 
> >        (5)    There are no outstanding agreements or commitments to sell,
> > lease or otherwise dispose of any of SATI’s property; and
> > 
> >        (6)    There are no breaches of any agreement to which SATI is a
> > party.

               (o)        Compliance with Laws. SATI is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

               (p)        Litigation.  There is no suit, action or any
arbitration, administrative, legal or other proceeding of any kind or character,
or any governmental investigation pending or to the best knowledge of SATI or
UTEK, threatened against SATI, the Technology, or License Agreement, affecting
its assets or business (financial or otherwise), and neither SATI nor UTEK is in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority relating to the assets, business or
properties of SATI or the transactions contemplated hereby. There are no pending
or threatened actions or proceedings before any court, arbitrator or
administrative agency, which would, if adversely determined, individually or in
the aggregate, materially and adversely affect the assets or business of SATI or
the transactions contemplated hereby.





Page 5 of 21

--------------------------------------------------------------------------------





               (q)        Employees. SATI has no and never had any employees.
SATI is not a party to or bound by any employment agreement or any collective
bargaining agreement with respect to any employees. SATI is not in violation of
any law, rule or regulation relating to employment of employees.

               (r)         Adverse Effect.  Neither SATI nor UTEK has any
knowledge of any existing or threatened occurrence, action or development that
could cause a material adverse effect on SATI or its business, assets or
condition (financial or otherwise) or prospects.

               (s)        Employee Benefit Plans.  There are no and have never
been any employee benefit plans, and there are no commitments to create any,
including without limitation as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended, in effect, and there are no outstanding
or un-funded liabilities nor will the execution of this Agreement and the
actions contemplated in this Agreement result in any obligation or liability to
any present or former employee.

               (t)         Books and Records. The books and records of SATI are
complete and accurate in all material respects, fairly present its business and
operations, have been maintained in accordance with good business practices, and
applicable legal requirements, and accurately reflect in all material respects
its business, financial condition and liabilities.

               (u)        Full Disclosure.   All representations or warranties
of UTEK and SATI are true, correct and complete in all material respects to the
best of UTEK’s and SATI’s knowledge on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date.  No statement made by them in this Agreement or in
the exhibits and schedules to this Agreement or any document delivered by them
or on their behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.

2.02        Representations and Warranties of MTNA.  MTNA represents and
warrants to UTEK and SATI that the facts set forth below are true and correct.

               (a)        Organization.  MTNA is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, is qualified
to do business as a foreign corporation in other jurisdictions in which the
conduct of its business or the ownership of its properties require such
qualification, and have all requisite power and authority to conduct its
business and operate its properties.

               (b)        Authorization.  The execution of this Agreement and
the consummation of the Acquisition and the other transactions contemplated by
this Agreement have been duly authorized by the board of directors of MTNA; no
other corporate action on MTNA’s part is necessary in order to execute, deliver,
consummate and perform its obligations hereunder; and it has all requisite
corporate and other authority to execute and deliver this Agreement and
consummate the transactions contemplated by this Agreement.

               (c)        Binding Effect. The execution, delivery, performance
and consummation of the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which MTNA is a party and will not
create a default hereunder, and this Agreement constitutes a legal, valid and
binding obligation of MTNA, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.

               (d)        Litigation Relating to this Agreement. There are no
suits, actions or proceedings pending or to its knowledge threatened which seek
to enjoin the Acquisition or the transactions contemplated by this Agreement or
which, if adversely decided, would have a materially adverse effect on its
business, results of operations, assets, prospects or the results of its
operations of MTNA.





Page 6 of 21

--------------------------------------------------------------------------------





               (e)        No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by MTNA with the
terms or provisions of this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute default under, or result in a
violation of, the corporate charter or bylaws, or any agreement, contract,
instrument, order, judgment or decree to which it is a party or by which it or
any of its assets are bound, or violate any provision of any applicable law,
rule or regulation or any order, decree, writ or injunction of any court or
governmental entity which materially affects its assets or business.

               (f)         Consents. Assuming the correctness of UTEK’s and
SATI’s representations, no consent from or approval of any court, governmental
entity or any other person is necessary in connection with its execution and
delivery of this Agreement; and the consummation of the transactions
contemplated by this Agreement will not require the approval of any entity or
person in order to prevent the termination of any material right, privilege,
license or agreement relating to MTNA or its assets or business.

               (g)        Financial Statements. The unaudited financial
statements of MTNA attached as Exhibit C present fairly its financial position
and the results of its operations on the dates and for the periods shown on such
statements; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. MTNA has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no outstanding obligations or
liabilities of MTNA except as specifically set forth in the MTNA financial
statements.

               (h)        Full Disclosure. All representations or warranties of
MTNA are true, correct and complete in all material respects on the date of this
Agreement and shall be true, correct and complete in all material respects as of
the Closing Date as if they were made on such date. No statement made by it in
this Agreement or in the exhibits to this Agreement or any document delivered by
it or on its behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.

               (i)         Compliance with Laws. MTNA is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

               (j)         Litigation.   Other than as disclosed in its SEC
filings, there is no suit, action or any arbitration, administrative, legal or
other proceeding of any kind or character, or any governmental investigation
pending or, to the best knowledge of MTNA, threatened against MTNA materially
affecting its assets or business (financial or otherwise), and MTNA is not in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority. There are no pending or, to the
knowledge of MTNA, threatened actions or proceedings before any court,
arbitrator or administrative agency, which would, if adversely determined,
individually or in the aggregate, materially and adversely affect its assets or
business. MTNA has no knowledge of any existing or threatened occurrence, action
or development that could cause a material adverse affect on MTNA or its
business, assets or condition (financial or otherwise) or prospects.

               (k)        Development.  MTNA agrees and warrants that it has the
expertise necessary to and has had the opportunity to independently evaluate the
Technology and develop same for the market. MTNA further agrees that it will
provide UTEK with copies of progress reports made to IIL as required under the
subject license agreement on a quarterly basis.

               (l)         No Broker’s Fees. Other than a ten percent (10%)
finder’s fee due to Falcon Financial, neither UTEK nor SATI has incurred any
investment banking, advisory or other similar fees or obligations in connection
with this Agreement or the transactions contemplated by this Agreement.





Page 7 of 21

--------------------------------------------------------------------------------





               (m)       Investment Company. MTNA is not an investment company,
either registered or unregistered.

2.03        Investment Representations of UTEK. UTEK represents and warrants to
MTNA that:

               (a)        General. It has such knowledge and experience in
financial and business matters as to be capable of evaluating the risks and
merits of an investment in the Preferred Shares pursuant to the Acquisition. It
is able to bear the economic risk of the investment in Preferred Shares,
including the risk of a total loss of the investment in Preferred Shares. The
acquisition of the Preferred Shares is for its own account and is for investment
and not with a view to the distribution of such shares. Except a permitted by
law, it has no present intention of selling, transferring or otherwise disposing
in any way of all or any portion of the shares at the present time. All
information that it has supplied to MTNA is true and correct. It has conducted
all investigations and due diligence concerning MTNA to evaluate the risks
inherent in accepting and holding the shares which it deems appropriate, and it
has found all such information obtained fully acceptable. It has had an
opportunity to ask questions of the officers and directors of MTNA concerning
Preferred Shares and the business and financial condition of and prospects for
MTNA, and the officers and directors of MTNA have adequately answered all
questions asked and made all relevant information available to them. UTEK is an
“accredited investor,” as the term is defined in Regulation D, promulgated under
the Securities Act of 1933, amended, and the rules and regulations thereunder.

               (b)        Stock Transfer Restrictions.  UTEK acknowledges that
the Preferred Shares and the shares of MTNA common stock into which the
Preferred Shares are convertible will not be registered and UTEK will not be
permitted to sell or otherwise transfer the shares in any transaction in
contravention of the following legend, which will be imprinted in substantially
the following form on the stock certificate representing the Preferred Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.



ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING



3.01.       Corporate Approvals. Prior to Closing Date, each of the parties
shall submit this Agreement to its board of directors and, if necessary, its
respective shareholders and obtain approval of this Agreement. Copies of
corporate actions taken shall be provided to each party.

3.02        Access to Information. Each party agrees to permit, upon reasonable
notice, the attorneys, accountants, and other representatives of the other
parties reasonable access during normal business hours to its properties and its
books and records to make reasonable investigations with respect to its affairs,
and to make its officers and employees available to answer questions and provide
additional information as reasonably requested.

3.03        Expenses. Each party agrees to bear its own expenses in connection
with the negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.

3.04        Covenants. Except with the prior written approval of MTNA or of SATI
or UTEK, as the case may be, each party agrees that it will:





Page 8 of 21

--------------------------------------------------------------------------------





               (a)        Use its good faith efforts to obtain all requisite
licenses, permits, consents, approvals and authorizations necessary in order to
consummate the Acquisition; and

               (b)        Notify the other parties upon the occurrence of any
event which would have a materially adverse effect upon the Acquisition or the
transactions contemplated by this Agreement or upon the business, assets or
results of operations.



ARTICLE 4
CONDITIONS PRECEDENT



The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:

4.01.       Each party must obtain the approval of its board of directors and
such approval shall not have been rescinded or restricted.

4.02.       Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.

4.03.       There shall be no claim or litigation instituted or threatened in
writing by any person or government authority seeking to restrain or prohibit
any of the contemplated transactions contemplated by this Agreement or challenge
the right, title and interest of UTEK in the SATI Shares, SATI in the License
Agreement, or the right of SATI or UTEK to consummate the Acquisition
contemplated hereunder.

4.04.       The representations and warranties of the parties shall be true and
correct in all material respects at the Closing Date.

4.05.       The Technology and Intellectual Property shall have been prosecuted
in good faith with reasonable diligence.

4.06.       The License Agreement shall have been executed and delivered by all
parties thereto and, to the best knowledge of UTEK and SATI, the License
Agreement shall be valid and in full force and effect without any default under
such agreement.

4.07.       MTNA shall have received, at or within 5 days before the Closing
Date, each of the following:

               (a)        the stock certificates representing the SATI Shares,
duly endorsed (or accompanied by duly executed stock powers) by UTEK for
cancellation;

               (b)        all documentation relating to SATI’s business, all in
form and substance satisfactory to MTNA;

               (c)        such agreements, files and other data and documents
pertaining to SATI’s business as MTNA may reasonably request;

               (d)        copies of the general ledgers and books of account of
SATI, and all federal, state and local income, franchise, property and other tax
returns filed by SATI since the inception of SATI;

               (e)        certificates of (i) the Secretary of State of the
State of Florida as to the legal existence and good standing, as applicable
(including tax), of SATI in Florida;

               (f)         the original corporate minute books of SATI,
including the articles of incorporation and bylaws of SATI, and all other
documents filed in this Agreement;







Page 9 of 21

--------------------------------------------------------------------------------





               (g)        all consents, assignments or related documents of
conveyance to give MTNA the benefit of the transactions contemplated hereunder;

               (h)        such documents as may be needed to accomplish the
Closing under the corporate laws of the states of incorporation of MTNA and
SATI, and

               (i)         such other documents, instruments or certificates as
MTNA, or its counsel may reasonably request.

4.08.       MTNA shall have completed its due diligence investigation of SATI to
MTNA’s satisfaction in its sole discretion.

4.09.       MTNA shall receive the resignations of each director and officer of
SATI effective the Closing Date.



ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION



5.01.       Survival of Representations and Warranties.

               (a)          The representations and warranties made by UTEK and
SATI shall survive for a period of 1 year after the Closing Date, and thereafter
all such representation and warranties shall be extinguished, except with
respect to claims then pending for which specific notice has been given during
such 1-year period.

               (b)     The representations and warranties made by MTNA shall
survive for a period of 1 year after the Closing Date, and thereafter all such
representations and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.

5.02        Limitations on Liability.  MTNA agrees that UTEK shall not be liable
under this Agreement to MTNA or their respective successor’s, assigns or
affiliates except where damages result directly from the gross negligence or
willful misconduct of UTEK or its employees.  In no event shall UTEK's liability
exceed the total amount of the fees paid to UTEK under this agreement, nor shall
UTEK be liable for incidental or consequential damages of any kind.  MTNA shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering of services by UTEK under this Agreement, unless it is finally
judicially determined that such Losses resulted from the gross negligence or
willful misconduct of UTEK. The terms of this paragraph shall survive the
termination of this agreement and shall apply to any controlling person,
director, officer, employee or affiliate of UTEK.

5.03        Indemnification.  MTNA agrees to indemnify and hold harmless UTEK
and its subsidiaries and affiliates and each of its and their officers,
directors, principals, shareholders, agents, independent contactors and
employees (collectively “Indemnified Persons”) from and against any and all
claims, liabilities, damages, obligations, costs and expenses (including
reasonable attorneys’ fees and expenses and costs of investigation) arising out
of or relating to  matters  or arising from this Agreement, except to the extent
that any such claim, liability, obligation, damage, cost or expense shall have
been determined by final non-appealable order of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Person or Persons in respect of whom such liability is asserted.

               (a)        Limitation of Liability.  MTNA agrees that no
Indemnified Person shall have any liability as a result of the execution and
delivery of this Agreement, or other matters relating to or arising from this
Agreement, other than liabilities that shall have been determined by final
non-appealable order of a court





Page 10 of 21

--------------------------------------------------------------------------------





of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Indemnified Person or Persons in respect of whom such
liability is asserted.  Without limiting the generality of the foregoing, in no
event shall any Indemnified Person be liable for consequential, indirect or
punitive damages, damages for lost profits or opportunities or other like
damages or claims of any kind.  In no event shall UTEK's liability exceed the
total amount of the fees paid to UTEK under this Agreement.



ARTICLE 6
REMEDIES







6.01        Specific Performance. Each party’s obligations under this Agreement
are unique. If any party should default in its obligations under this Agreement,
the parties each acknowledge that it would be extremely impracticable to measure
the resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.

6.02        Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.



ARTICLE 7
ARBITRATION







In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in Tampa, Florida.  The cost of arbitration shall be borne by the
party against whom the award is rendered or, if in the interest of fairness, as
allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by MTNA, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.



ARTICLE 8
MISCELLANEOUS



8.01.       No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.

8.02.       This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.

8.03.       Each party agrees that it will comply with all applicable laws,
rules and regulations in the execution and performance of its obligations under
this Agreement.

8.04.       This Agreement shall be governed by and construct in accordance with
the laws of the State of Florida without regard to principles of conflicts of
law.





Page 11 of 21

--------------------------------------------------------------------------------





8.05.       This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.

8.06.       Notices or other communications required to be made in connection
with this Agreement shall be sent by U.S. mail, certified, return receipt
requested, personally delivered or sent by express delivery service and
delivered to the parties at the addresses set forth below or at such other
address as may be changed from time to time by giving written notice to the
other parties.

8.07.       The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

8.08.       This Agreement may be executed in multiple counterparts, each of
which shall constitute one and a single Agreement.

8.09        Any facsimile signature of any part to this Agreement or to any
other Agreement or document executed in connection of this Agreement should
constitute a legal, valid and binding execution by such parties.

MATERIAL TECHNOLOGIES, INC.                     STRESS ANALYSIS TECHNOLOGIES,
INC


By:       /s/ Robert M. Bernstein                                      By:      
/s/ Jennifer Willis                      
     Robert M. Bernstein,                                                
     Jennifer Willis
     Chief Executive Officer                                              
    President

     Address:                                                                 
      Address:
     11661 San Vicente Blvd, Suite 707                                2109 E.
Palm Avenue
     Los Angeles, CA 90049                                                Tampa,
Florida 33605

Date:    January 25, 2007                                               Date:   
January 31, 2007                      


UTEK CORPORATION                                            UTEK CORPORATION


By:       /s/ Clifford M. Gross                                          
By:   /s/ Douglas A. Schaedler                
     Clifford M. Gross,                                                     
     Douglas A. Schaedler
     Chief Executive Officer                                              
     Chief Compliance Officer

     Address:                                                                
        Address:
      2109 E. Palm Avenue                                                    
2109 E. Palm Avenue
      Tampa, Florida 33605                                                    
Tampa, Florida 33605

Date:    January 31, 2007                                                Date:
   January 31, 2007                      








Page 12 of 21











--------------------------------------------------------------------------------





EXHIBIT A
Outstanding Agreements

License Agreement from Isis Innovation Limited (IIL)


































Page 13 of 21

--------------------------------------------------------------------------------





EXHIBIT B

STRESS ANALYSIS TECHNOLOGIES, INC
Financial Statements as of
January 26, 2007







































Page 14 of 21

--------------------------------------------------------------------------------





EXHIBIT C

Material Technologies, Inc.

FORM 10-QSB

QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934
Including Un-Audited Financial Statements
For the fiscal quarter ended September 30, 2006





















































Page 15 of 21

--------------------------------------------------------------------------------





EXHIBIT D
Material Technologies, Inc.


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


January 26, 2007





Interwest Transfer Company, Inc.
1981 East 4800 South, Suite 100
Salt Lake City, UT 84117
Attn:  Melinda Orth

RE:     Material Technologies, Inc.

Ladies and Gentlemen:

Reference is made to that certain Acquisition Agreement (the “Acquisition
Agreement”) of even date herewith by and between Material Technologies, Inc., a
Delaware corporation (the “Company”), and UTEK Corporation, a Delaware
corporation, (hereafter the “Buyer”) set forth on Schedule I attached thereto.
 Pursuant to the Acquisition Agreement, the Company shall sell to the Buyer, and
the Buyer shall purchase from the Company, convertible debentures (collectively,
the “Debentures”) in the aggregate principal amount of Nine Hundred Seventy Five
Thousand Dollars ($975,000), plus accrued interest, which are convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), at the Buyer’s discretion.  These instructions relate to the following
stock or proposed stock issuances or transfers:



Shares of Common Stock to be issued to the Buyer upon conversion of the
Debentures (“Conversion Shares”) plus the shares of Common Stock to be issued to
the Buyer upon conversion of accrued interest and liquidated damages into Common
Stock (the “Interest Shares”). 

     This letter shall serve as our irrevocable authorization and direction to
Interwest Transfer Company, Inc. (the “Transfer Agent”) to do the following:



 1. Conversion Shares

>  1. Instructions Applicable to Transfer Agent.  With respect to the Conversion
>     Shares and the Interest Shares, the Transfer Agent shall issue the
>     Conversion Shares and the Interest Shares to the Buyer from time to time
>     upon delivery to the Transfer Agent of a properly completed and duly
>     executed Conversion




Page 16 of 21

--------------------------------------------------------------------------------





> > Notice (the “Conversion Notice”) in the form attached as Exhibit A to the
> > Debentures, delivered to the Transfer Agent by the Company.  Upon receipt of
> > a Conversion Notice, the Transfer Agent shall within three (3) Trading Days
> > thereafter issue and surrender to a common carrier for overnight delivery to
> > the address as specified in the Conversion Notice, a certificate, registered
> > in the name of the Buyer or its designees, for the number of shares of
> > Common Stock to which the Buyer shall be entitled as set forth in the
> > Conversion Notice.  For purposes hereof “Trading Day” shall mean any day on
> > which the Nasdaq Market is open for customary trading.
> 
>  b. The Company hereby confirms to the Transfer Agent and the Buyer that
>     certificates representing the Conversion Shares and Interest Shares shall
>     bear the following legend:
>     
>     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
>     UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
>     SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
>     NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
>     AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
>     SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS,
>     OR AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
>     THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
>     SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”
>     
>     
>  c. In the event that counsel to the Company fails or refuses to render an
>     opinion as required to issue the Conversion Shares in accordance with the
>     preceding paragraph (either with or without restrictive legends, as
>     applicable), then the Company irrevocably and expressly authorizes counsel
>     to the Buyer to render such opinion.  The Transfer Agent shall accept and
>     be entitled to rely on such opinion for the purposes of issuing the
>     Conversion Shares. 
>     
>     
>  d. Instructions Applicable to Company.  Upon the Company’s receipt of a
>     properly completed Conversion Notice, the Company shall, within one (1)
>     Trading Day thereafter, send to the Transfer Agent the Conversion Notice,
>     which shall constitute an irrevocable instruction to the Transfer Agent to
>     process such Conversion Notice in accordance with the terms of these
>     instructions.

 2. All Shares.

>  1. The Transfer Agent shall rely exclusively on the Conversion Notice and
>     shall have no liability for relying on such instructions.  Any Conversion
>     Notice delivered hereunder shall constitute an irrevocable instruction to
>     the Transfer Agent to process such notice or notices in accordance with
>     the terms thereof. 





Page 17 of 21

--------------------------------------------------------------------------------





> > Such notice or notices may be transmitted to the Transfer Agent by facsimile
> > or any commercially reasonable method.
> 
>  b. The Company hereby confirms to the Transfer Agent and the Buyer that no
>     instructions other than as contemplated herein will be given to Transfer
>     Agent by the Company with respect to the matters referenced herein.  The
>     Company hereby authorizes the Transfer Agent, and the Transfer Agent shall
>     be obligated, to disregard any contrary instructions received by or on
>     behalf of the Company.

The Company and the Transfer Agent hereby acknowledge and confirm that complying
with the terms of this Agreement does not and shall not prohibit the Transfer
Agent from satisfying any and all fiduciary responsibilities and duties it may
owe to the Company.

The Company and the Transfer Agent acknowledge that the Buyer is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyer purchasing convertible
securities under the Acquisition Agreement.  The Company and the Transfer Agent
further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyer would not purchase the
Debentures.

Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the Buyer
will be irreparably damaged and that damages at law would be an inadequate
remedy if these Irrevocable Transfer Agent Instructions were not specifically
enforced.  Therefore, in the event of a breach or threatened breach by a party
hereto, including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyer shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.

Notwithstanding the above paragraph, the Company hereto specifically
acknowledges and agrees that in the event of a breach or threatened breach by a
party hereto of any provision hereof, the Company shall indemnify and hold
harmless the Transfer Agent for any act done or suffered by it in good faith in
connection with this Irrevocable Transfer Agent Instructions.  The Transfer
Agent may in connection with this Irrevocable Transfer Agent Instructions employ
agents or attorneys in fact and shall not be answerable for the default or
misconduct of any such agent or attorney, provided the same shall be selected
with reasonable care.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






Page 18 of 21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.



COMPANY:



  



MATERIAL TECHNOLOGIES, INC.



  



By:       /s/ Robert M. Bernstein            



Name:  Robert M. Bernstein



Title:     Chief Executive Officer



  



BUYER:



  



UTEK Corporation



  



By:       /s/ Clifford Gross                                 



Name:  Clifford Gross



Title:     Chief Executive Officer




























Page 19 of 21

--------------------------------------------------------------------------------





Exhibit A: Conversion Notice

MATERIAL TECHNOLOGIES, INC.
CONVERSION NOTICE



Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Convertible Preferred Stock of Material Technologies, Inc.
(the “Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Convertible Preferred Stock, par value $.001 per share (the
“Preferred Shares”), of Material Technologies, Inc., a Delaware corporation (the
“Company”), indicated below into shares of Common Stock, par value $.001 per
share (the “Common Stock”), of the Company, by tendering the stock
certificate(s) representing the share(s) of Preferred Shares specified below as
of the date specified below.



> Date of Conversion:                                          
>                                                                        
> 
> Number of Preferred Shares to be converted:                
> 
> Stock certificate no(s). of Preferred Shares to be converted:       
>            



Please confirm the following information:


> Conversion Price:                                             
>                                                                        
> 
> Number of shares of Common Stock
> to be issued:                                                     
>                                                                        

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the

Holder on the Date of Conversion: _________________________


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


> Issue to:                                                            UTEK
> Corporation
>                                                                          2109
> E. Palm Avenue
>                                                                          Tampa,
> FL 33605
> 
> Facsimile Number:                                             (813) 754-2383
> 
> Authorization:                                                   
>                                                                        
>                                                                          By: 
> Carole Wright
>                                                                          Title:
> Chief Financial Officer
> Dated:








Page 20 of 21

--------------------------------------------------------------------------------





EXHIBIT E

CERTIFICATE OF DESIGNATION






































Page 21 of 21

--------------------------------------------------------------------------------

